 IntheMatter of HITCrINER & HITCHNER, INC.andINTERNATIONALWOODWORKERS OF AMERICA, LOCALNo. 239,AFFILIATEDWITH THECase No. C-1962.-Decided October 16, 1941Jurisdiction:pole, post, and piling processing industry..Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. Wm. A. Babcock, Jr.,for the Board.Mr. Everett E. Hunt,of Sandpoint, Idaho, for the Company..Mr.H. B. Fuller,of Sandpoint, Idaho, for the Union..Mr. Sydney S. Asher, Jr.,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by the InternationalWoodworkers of America, Local No. 239,1 affiliated with the C. I. 0.,herein called the Union, the National Labor Relations Board, hereincalled the Board, by Elwin J. Eagen, Regional Director for theNineteenth Region (Seattle, Washington), issued its complaint datedherein called the respondent, alleging that the respondent had en-gaged in and was engaging in unfair labor practices affecting com-merce, within the meaning of Section 8 (1) and (3) and Section 2 (6)and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint, accompanied by notice ofhearing, were duly served upon the respondent and upon the Union.Concerning' the unfair labor practices, the complaint alleged in.substance that: (1) the respondent terminated the employment of(a)Wesley Paynor on or about August 28, 1939, (b) Ira Cave onor about October 25, 1939, (c) Mike Thurlow on or about February-3,1940, and (d) certain other employees on or about November 18,1 The original charges were filed by Local 119,the amended charges by Local 289.36 N. L. R. B., No. 24.138 HITCHNER & HITCHNE'R, INC.1391939, and has since refused to reemploy any of them, because of theirmembership in and activities on behalf of the Union; (2) the re-spondent, from on , or about June 28, 1939, failed and refused toassign overtime work to certain named employees to the same extentand in the same manner as such work was assigned to other employeesof the respondent for the reason that said individuals were membersof and active in the affairs of the' Union; (3) by the acts set forthabove and by (a) criticizing and denouncing the Union and its rep-resentatives and affiliate organizations, (b) interrogating employeesconcerning their membership in and activities on behalf of the Union,(c) attempting to create dissension in the Union by calling meetingsof certain of the union members without inviting other membersthereof, (d) threatening employees with discharge because of theiractivities and membership in the Union, (e) representing to its em-ployees on numerous occasions that certain employees had been laidoff by the respondent, and would not be reemployed because of theirmembership in arid ^activ'ities on behalf of the Union, (f) threateningto close the Sandpoint plant or lay off some of its employees becauseof the membership of some of its employees in the Union, (g) assert-ing to the employees that .certain of the employees, by their activities,on behalf of the Union, were depriving other employees of reemploy-ment, (h) attempting to induce members of the Union to withdrawtheirmembership therein, (i) representing to the employees thatcertain other employees had withdrawn from the Union, (j) threat-ening to refuse to reemploy certain employees previously laid off if amajority of the employees retained their membership in the Unionor voted for the Union in an election to be conducted by the Board,.(k) attempting to cancel, and treating as canceled, a collective bar-gaining agreement entered into between the respondent and theUnion under date of January 2, 1940, in violation of the terms ofsaid agreement, and (1) averring that the respondent would neversign another contract with the Union; the respondent interfered with,restrained, and coerced its employees in the exercise of their rightsguaranteed in Section,7 of the Act.On April 4, 1941, the respondent filed its answer to the complaintand the amended charge, in which it admitted the general interstatenature of its business but denied that the respondent had engagedin any unfair labor practices.Pursuant to notice, a hearing was held from June 16 to 19, 1941,inclusive, at Sandpoint, Idaho, before A. Bruce Hunt, the Trial Ex-aminer duly designated by the Chief Trial Examiner.The Board,the respondent, and the Union were represented by counsel and par-ticipated in the hearing..All parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduce 140DECISIONS OF NATIONAL'LABOR RELATIONS BOARDevidence bearing upon the issues.On August 26, 1941,the respond-ent, the Union,and the Board entered into a stipulation,subject toapproval by the Board, in settlement of the case.The stipulationprovides as follows :STIPULATIONIt is hereby stipulated by and between Hitchner&Hitchner,Inc., hereinafter called the Respondent,by Everett E. Hunt, itsattorney;InternationalWoodworkers of America,Local No. 239,by and through H. B. Fuller, its financial secretary;and WilliamA. Babcock,attorney for the National Labor Relations Board,that :IThe Respondent is a corporationduly°org•mized, under andexisting by virtue of the laws of the State of Idaho, with itsprincipal office at Sandpoint,Bonner County, State of Idaho.Respondent is engaged in the business of buying,treating,season-ing and selling of poles, posts and piling.In the course and con-duct of said business the Respondent owns and operates, and atall times during the year 1936 and since said year, has ownedand operated a treating plant and yard at Sandpoint,Idaho, andowns and operates,and at all times sinceJuly,1940, has ownedand operated a similar plant at Plummer, Idaho.Approximatelyfive percent(5%) of the poles, posts and piling purchased andreceived by Respondent for treating and sale at its Sandpointplant is and at all times has been purchased and received frompoints outside the State of Idaho. In excess of Ninety-five per-cent(95%) of the products of Respondent at said plant is andat all times has been sold and shipped to points outside the Stateof Idaho.During the year 1940 the Respondent sold and shippedtwo hundred forty eight(248) car-loads of products from itsSandpoint plant and fifty-one(51) car-loads from its Plummerplant.During the first five months of the year 1941 the Respond-ent sold and shipped Fifty-six (56) car-loads of products fromits Sandpoint plant and thirty-eight(38) car-loads of productsfrom its Plummer plant.The Respondent admits that its business and operations are ofsuch a character that labor disputes among its employees affector tend to affect commerce within the meaning of the NationalLabor Relations Act.IIInternationalWoodworkers of America,-L- ocal,-119, affiliatedwith the Congress of Industrial Organizations, is a labor organiza- HITCHUNER.& HITCIiNE'R, INC.141tion within-the mbdning of Section 2, sub-section (5) of the Na-tional Labor Relations [sic].- A sub-local of said local was main-tained at Sandpoint from on or about June 17, 1939 to August17, 1940.Said sub-local was chartered on or about August 17,1940 by the International Woodworkers of America as Interna-tionalWoodworkers of America, Local No. 239.Local 239 isand at all times since on or about August 17, 1940 has been a labororganization within the meaning of Section 2, sub-section (5)of said Act.IIIThe answer-of the Respondent to the complaint herein and itsReply to Amended-Charge herein shall be considered withdrawn.Such withdrawal and the execution of this stipulation, and theprovisions of this stipulation, shall not be construed as an admis-sion of any of the allegations of the complaint except wherespecifically admitted in this' stipulation; nor as an admissionthat the Respondent has engaged in unfair labor practices withinthe meaning of the National Labor Relations Act.IVAll parties hereto expressly waive their right to a further hear-ing in this.matter and to appear further in person, or otherwise,to give further-.!.,testimony and to further examine or furthercross-examine witnesses (as provided in Section 10 (b) of theNational Labor Relations Act, and in the Rules and Regulationsof the National-Labor Relations Board, Series 2, as amended).And all' parties,,hereto expressly waive the making of FindingsBoard in the above entitled matter.VIt .is expressly consented and agreed by the parties hereto thatupon the basis of the pleadings and formal papers herein (con-sisting of -amended-- charge, complaint and notice of hearing,A-davit as to-service of complaint, notice of hearing and amendedcharge, answer of respondent, reply to amended charge, petitionfor continuance and affidavit of Everett E. 'Hunt in support ofsaid petition, order postponing order dated April 22, 1941, affi-davit as to service of order postponing hearing, order postponinghearing dated May-22, 1941, affidavit as to service of order post-poning hearing, certified copy of order designating trial exam-iner) and this 'stipulation, the following order may be made andentered by the National Labor Relations Board: 142DECISIONSOF NATIONALLABOR RELATIONS BOARDThe respondent, Hitchner & Hitchner, Inc., and its officers,agents, successors and assigns, shall:1.Cease and desist from :(a)Discouraging membership in International Woodworkersof America, Local No. 239, or any other labor organization of itsemployees, by the discharging of its employees, refusing to reem-ploy employees, threatening to discharge or to refuse to reemployemployees, or by in any other manner discriminating againstemployees in regard to hire or tenure of gwployment or anyterm or condition of employment.(b) Interfering, restraining, or coercing its employees in theirrights to self-organization to bargain collectively through repre-sentatives of their own. choosing, and engaging in concerted ac-tivity for their mutual aid and protection, and from discouragingmembership of its employes in any labor organization by can-celling or repudiating any collective bargaining agreement dulyentered into with any such labor organization.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rights guaranteedto them in Section 7 of the National Labor Relations Act.2.Take the following affirmative:actibn which the Board findswill effectuate the policies of the National Labor Relations Act :(a)Offer Bernard Deubel and Harold Hunter immediate re-employ [sic] at its Standpoint plant in their former or substan-tially equivalent positions, without prejudice to their seniorityor other rights or privileges.(b)Make whole the following named employees for any lossthat they may have suffered by reason of any alleged discrimina-tion against them by the Respondent, by the payment to them ofthe sums of money set after their namesMike Thurlow-------------------------------------$850.00Wesley Raynor------------------------------------500.00Bernard Deubel-------------------------- --------300.00H. B. Fuller---------------------------------------500.00(c)Place upon a preferential hiring list and, upon the fillingof vacancies at the plant or upon the hiring of additionalemployees at its Sandpoint plant, offer the following named em-ployees first preference in such employment in.. the order in whichtheir names appear below :Julian SolbergEarl RheinschmidtJ. B. CochranHenry Hansen-Ira Cave HITCHNER & HITCHNER, INC.143:(d)Post immediately in a conspicuous place at its Sand-point plant, and maintain for a period of at least Sixty (60)consecutive, days from date of posting, notice to its employeesstating: (1) That the Respondent will not engage in the conductfrom which it is ordered to cease and desist in Paragraph1 (a), (b), (c). (2) That the Respondent will take the affirm-ative action set forth in Paragraph 2 (a), (b), and (c) of this.order.(3)That the Respondent's employees are free to become,or to remain members of the International Woodworkers ofAmerica, Local 239, and that the Respondent will not discrim-inate against any employee because of his membership or activity,in that organization.(e)Notify the Regional Director of the National Labor Rela-tions Board of the Nineteenth Region within ten (10) days afterthe entry of its order, what steps it has taken to complytherewith.VIIt is expressly consented and agreed, that upon applicationby the National Labor Relations Board, a decree may beentered by the Circuit Court of Appeals for the Ninth Circuit,enforcing the order of the said Board. The Respondent ex-pressly waives the right to contest entry of said decree or receivenotice of such application.VIIThe complaint shall be dismissed as to any alleged discrimina-tion against Martin Hanson, Harold Thurlow, Martin Bixel andGeorge Saunders.VIIIIt is' hereby agreed by and between the Respondent and Inter-nationalWoodworkers of America, Local No. 239, that thatcertain collective bargaining agreement between the Respondentand International Woodworkers of America, Local No. 119, datedJanuary. 2, 1940, shall be considered to remain in full force andeffect until January 1, 1942 subject to the right of the said unionto at that time request the renewal of said contract or a new con-tract with said union as the sole collective bargaining agency ofthe employees of the Respondent.IiiThe entire agreement between the parties is contained hereinand there is no agreement either written or oral, which alters,varies or`adds to it. 144DECISIONSOF NATIONALLABOR RELATIONS BOARDZThis stipulation is subject to the approval of the National LaborRelations Board after its submission to the Board in Washing-ton, D. C.On September 5, 1941, the Board issued its Order approving theabove stipulation and transferring the case to the Board.Upon the above stipulation and the entire record in the case, theBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTHitchner & Hitchner, Inc., is an Idaho corporation with its prin-cipal office at Sandpoint, Idaho. It is engaged in the business of buy-ing, treating, seasoning, and selling poles, posts, and piling.Therespondent owns and operates a treating plant and yard at Sandpoint,Idaho, and a similar plant at Plummer, Idaho.Approximately 5 percent of the poles, posts, and piling purchased by the respondent fortreating and sale at its Sandpoint plant is obtained from points out-side the State of Idaho.More than 95 per cent of the products of therespondent at its Sandpoint plant is shipped to points outside the Stateof Idaho.We find that the above-described operations constitute a continu-ous flow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact, Stipulation, and theentire record in these proceedings, and pursuant to Section 10 (c) ofthe Act, the National Labor Relations Board hereby orders that therespondent Hitchner & Hitchner, Inc., Sandpoint, Idaho, itsofficers,agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in International Woodworkers ofAmerica, Local No. 239, or any other labor organization of its employ-ees, by the discharging of its employees, refusing to reemploy em-ployees, threatening to discharge or to refuse to reemploy employees,or by in any other manner discriminating against employees in regardtohire or tenure of employment or any term or condition ofemployment.(b) Interfering, restraining, or coercing its employees in their,rights to self-organization to bargain collectively through representa-tives of their own choosing, and engaging in concerted activity fortheir mutual aid and protection, and from discouraging membership HITCHNER&HITCHNER, INC.145of its employees in any labor organization'by cancelling,or repudiatingany: collective bargaining agreement duly entered into.with any suchlabor organization.('c).In any.other manner interfering with, restraining,or coercingits employees in the exercise of the rights guaranteed to them. in, Sec-tion 7 of the National Labor Relations Act.2:Take the following affirmative action which the Board finds. willeffectuate the policies of the National Labor Relations Act.:(a)Offer Bernard Deubel and Harold Hunter immediate reem-ployment at its Sandpoint plant in their former or substantiallyequivalent positions,without prejudice to their seniority or otherrights or privileges.(b)Make whole the following named employees for any loss thatthey may have suffered by reason of any alleged discrimination againstthem by the respondent,by the payment to them of the sums of moneyset aftertheir,names :Mike Thurlow----------------------------- _------------ $850.00Wesley Raynor----------------------------------------- 500.00Bernard Deubel----------------------------------------300.00H. B. Fuller--------------------------.-----------------500.00(c)Place upon a preferentialhiringlist and, uponthe filling ofvacancies at the plant or upon the hiring of additional employees atits Sandpoint plant, offer the following named employees first prefer-ence in such employment in the orderin which theirnames appearbelow :Julian SolbergEarl RheinschmidtJ. B. CochranHenry HansenIra Cave(d)Post immediately in a conspicuous place at its Sandpoint plant,and maintain for a period of at least sixty(60) consecutive days fromdate of posting,notice to its employeesstating: (1) that therespond-ent will not engage in the conduct from which it is ordered to ceaseand desistin paragraph 1 (a), (b), (c). (2) that the respondent willtake theaffirmativeaction set forth in paragraph 2 (a), (b), and (c)of thisOrder. '(3) that therespondent's employees are free to be-come or to remain members of the InternationalWoodworkers ofAmerica, Local239, and that the respondent will not discriminateagainst anyemployee because of his membershipor activity in thatorganization.(e)Notify theRegional Director of the National Labor RelationsBoard of the Nineteenth Region within ten(10) days after the entryof its order,what stepsit has taken to comply therewith.433118-42-vol.36--11 146DECISIONS OF NATIONAL LABOR ' RELATIONS BOARDAND IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed in so far as it alleges that the respondent, has engaged inunfair labor practices within the meaning of Section 8 (3) of the Actby discharging Martin Hanson, Harold Thurlow, Martin Bixel, andGeorge Saunders.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Order.